Citation Nr: 1111903	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  91-50 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) from January 12, 1988 to October 12, 1995.    

2.  Entitlement to a disability evaluation in excess of 50 percent for the service-connected PTSD beginning on October 12, 1995.   

3.  Entitlement to a total rating based on individual unemployability by reasons of service-connected disability prior to October 12, 1995.  



REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to August 1972.

The matter concerning an initial evaluation in excess of 30 percent for the service-connected PTSD from January 12, 1988 came before the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision of the RO that assigned an earlier effective date of January 12, 1988, for the grant of service connection for PTSD and assigned a 30 percent initial rating for the period in question.  

The Veteran testified before the undersigned Veterans Law Judge in May 2004 and July 2005.    

The issue of an initial evaluation in excess of 30 percent for the service-connected PTSD beginning on January 12, 1988 was most recently remanded by the Board in May 2009.

In August 2007, the RO had denied claims for an increased rating in excess of 50 percent for the service-connected PTSD and for an effective date earlier than October 12, 1995, for the award of a 50 percent rating.  The Veteran thereafter perfected an appeal as to both claims.  

The Board finds that, on this record, the issue of a total rating based on individual unemployability (TDIU) by reason on service-connected disability prior to October 12, 1995 has reasonably been raised for appellate consideration.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a TDIU rating will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451. 

The issue of a TDIU rating for compensation purposes for the period prior to October 12, 1995 is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 3, 1988, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of  a substantial impairment in the ability to establish and maintain effective relationships with people and by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in severe industrial impairment.  

2.  For the period of the appeal beginning on February 3, 1988, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of severe impairment in the ability to establish and maintain effective relationships with people and severe impairment in the ability to obtain and retain employment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent disability evaluation for the service-connected PTSD were met for the period of the appeal prior to February 3, 1988.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (in effect prior to February 3, 1988).   

2.  The criteria for the assignment of a 70 percent disability evaluation for the service-connected PTSD were met for the period of the appeal beginning on February 3, 1988.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (in effect from February 3, 1988).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in October 2004, February 2006, March 2006, April 2006, May 2008, and August 2008.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating and an earlier effective date, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006, May 2008, and August 2008 letters provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The Veteran's claims were readjudicated in a supplemental statements of the case dated in September 2008 and October 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The claims have been pending since 1991 and the Veteran is represented by an private attorney.  

The Veteran has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  It is also clear from the Veteran's arguments that he and his representative have actual knowledge as to how a higher rating and earlier effective date are assigned.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from the 1970's to 2010 are associated with the claims folder.  

There is no identified relevant evidence that has not been accounted for.  The Veteran underwent VA examinations in 1990, 1992, 1995, 1996 and 2007 to obtain medical evidence as to the severity of the Veteran's PTSD and whether the Veteran was employable.   

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


II.  Entitlement to a Higher Disability Rating for PTSD

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the pendency of this appeal, effective on February 3, 1988 and November 7, 1996, the diagnostic criteria pertaining to mental disorders were revised.  Given the change in law, while VA may consider the old criteria for the entire period during which the appeal has been pending, it may only consider the revised criteria from the effective date of the changes.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The rating criteria in effect prior to February 3, 1988 were as follows: 

Under the provisions of Diagnostic Code 9411, when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, and totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy result in profound retreat from mature behavior; demonstrable inability to obtain or retain employment, a 100 percent rating is assigned.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).

Where the ability to establish and maintain effective or favorable relationships with people is seriously impaired, and the psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment, a 70 percent rating is warranted.  Id.

A 50 percent rating is assigned when the ability to establish or maintain effective or favorable relationships with people is substantially impaired, and when, by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in severe industrial impairment.  Id.

A 30 percent rating is assigned for definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and when the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.  Id.

A 10 percent evaluation is assigned for less than the criteria for the 30 percent rating, with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.  Id.

A noncompensable rating is assigned when there are neurotic symptoms that may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  38 C.F.R. § 4.132 including Diagnostic Code 9411 (1988).  

The rating criteria in effect beginning on February 3, 1988 is as follows: 

Under the provisions of Diagnostic Code 9411, when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, and totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy result in profound retreat from mature behavior; demonstrable inability to obtain or retain employment, a 100 percent rating is assigned.  38 C.F.R. § 4.132 including Diagnostic Code 9411 (1996).

Where the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment, a 70 percent rating is warranted.  Id.

In order for a veteran to be awarded a 100 percent schedular evaluation, in effect prior to November 7, 1996, he must be totally isolated in the community, or exhibit totally incapacitating psychoneurotic behavior equating to a profound retreat from mature behavior, or be demonstrably unable to obtain or retain employment.  He only need meet one of these criteria.  Johnson v. Brown, 7 Vet. App. 95 (1994). 

The rating criteria for rating mental disorders in effect beginning on November 7, 1996, reads as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  


Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Initially, the Board notes that, because the rating criteria for rating psychiatric disorders had changed during the pendency of the Veteran's appeal, a question arises as to which set of regulations is to be applied.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it was held that when the governing law or regulations change during an appeal, the most favorable version will be applied.

However, the Federal Circuit overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  

Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application."  Id. at 14-15.  

Thus, any regulatory amendments in the present case cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is no such language in this case.  

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  

Thus, the rule that the Veteran is entitled to the more favorable version of a regulation that was revised during his appeal allows application of the prior version of the regulations to the period on or after their effective dates.  See VAOPGCPREC 3-2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The Board finds that the medical evidence supports the assignment of a 50 percent rating under Diagnostic Code 9411 (in effect prior to February 3, 1988).  The medical evidence for this brief period establishes that the service-connected PTSD was shown to have been productive of a disability picture that more closely resembled the then in effect criteria of substantial impairment in the ability to establish and maintain effective relationships with people and by reason of psychoneurotic symptoms, the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  

In a May 1990 evaluation report, the VA psychologist characterized the service-connected PTSD as being significant.  

A July 1990 VA examination report indicated that the Veteran was assessed as having PTSD, severe and chronic.  He reported not having worked since 1984 and having had seventeen jobs between 1972 and 1980.  He would get panicked, felt suffocated and was fearful of his own rage.  He reported currently running a crafts business and attending crafts fairs and making jewelry, but making no money from this occupation.  

The Veteran reported that his main symptoms were those of poor memory, impaired concentration, poor sleep, flashbacks and fear of his own anger.  He reported a having a considerable amount of anxiety, nightmares every night, flashbacks and intrusive memories.  He felt detached and distant from people since his return from Vietnam.  

The examiner noted that the symptoms were strongly suggestive of psychological numbing and constriction of affect.  The Veteran reported having considerable rage and doing what he could to avoid precipitating explosive episodes.  He also had an excessive startle response and was hypervigilant.    It was noted that the Veteran was unable to work at a steady job because he mistrusted people, feared his own rage, and suffered from episodes of disassociation and anxiety.  He managed to work on his own when he was his own boss.  

The mental status examination revealed no delusions, hallucinations or obsessive compulsive phenomena.  His anxiety was moderate.  He appeared mildly depressed.  He was not actively suicidal or homicidal.  His concentration and recent memory were slightly impaired.  Insight was moderately good, and he had interference with judgment by his symptoms.  The diagnosis was that of PTSD, chronic and severe.  

Significantly, the VA examiner opined that the Veteran's highest level of functioning in the past year was poor with marked impairment of occupational capacity and moderate impairment of social functioning.  

An October 1990 VA treatment record noted that the service-connected PTSD was quite pronounced.  

The Veteran was hospitalized by VA for PTSD in January 1991.  His level of functioning was noted to have been poor, and he was found to be unemployable, other than for self employment doing crafts.  It was notes that the PTSD was chronic and severe.  

An October 1991 VA treatment record indicated that the PTSD was chronic and extremely severe.  

An August 1992 VA examination report indicated that the service-connected PTSD was severe and chronic.  It was noted that the Veteran owned a small gem and jewelry shop and did a lot designing and polishing gems and had two employees.  He reported having marked diminished interest in significant activities he used to enjoy.  He had feelings of detachment, was hypervigilant and had exaggerated startle response and avoided triggers for startling.  The examiner found that his industrial impairment was mild.  Social impairment was found to be moderate.   

The VA treatment records dated in August 1992 noted that the Veteran's PTSD was serious and severe.  

At a hearing before the Board on April 20, 1995, the Veteran testified that he was not working in the jewelry business at that time.  

The VA treatment records dated in 1994 and 1995 showed that the service-connected PTSD had been assessed as being from moderate to severe.  A November 1994 VA treatment record noted that his business was not doing well.  

A January 9, 1995 VA treatment record noted that the Veteran was planning to close his store and was going to work out of his home.  

The VA treatment records dated in January, March, July, September, October and December 1995 indicated that the PTSD was chronic and severe.    

An October 1995 VA psychiatric examination indicated that the Veteran's affect was labile, anxious and flat.  His dissociative process appeared to be diminished, and his thought processes did not seem to be logical or coherent.  His cognitive function was impaired in the way of diminished concentration.  He was competent and had no delusions.  He denied having current suicidal or homicidal ideations.  Judgment was fair.  Memory was intact.  His mood was angry and depressed.  

The Veteran reported having flashbacks, anxiety, depression, trouble sleeping, nightmares and flashbacks.  He reported working at various jobs and most recently worked as a jeweler.  

The assessment was that of  PTSD.  The examiner stated that the residual functional capacity was that the Veteran appeared to relate somewhat to his own family from the social point of view and saw other people with whom he had a relationship when he went to crafts fairs for jewelers.  The examiner concluded that the Veteran had mild impairment in social functioning.  

The examiner also concluded that, from an industrial viewpoint, the Veteran had severe impairment.  The examiner indicated that the Veteran had diminished concentration, preoccupation, flashbacks and loosening of associations and added that it would be difficult for him to maintain concentration, persistence and pace in the work setting.  

A May 1996 private evaluation by a board of psychiatrists indicated that the Axis I diagnosis was that of PTSD, chronic and severe.  The psychiatrist concluded that the Veteran's level of functioning would appear to be in the 50's, as he had been unable to be gainfully employed and led a rather limited life interacting with his family primarily.  

A July 17, 1996 VA examination report indicated that the GAF score for the service-connected PTSD was 55.  The examiner noted that, in terms of residual functional capacity, he had moderately impaired industrial capacity and social function.  

The VA examiner noted that the Veteran's concentration was intact, but he did have problems with flashbacks. The examiner noted that the Veteran adapted poorly to stress.  His affect was anxious, and his mood was angry and depressed.  Cognitive function and judgment were fair.    

The record showed that, in July 1997, the Veteran's GAF score was assessed to be 70 and his GAF score for the past year was noted to have been 50.   

The VA treatment records dated in January 2001 noted that the Veteran's current GAF score for PTSD was 35.  A November 2001 VA treatment record indicated that the GAF score was 43.   

A March 2002 evaluation report by a private forensic psychologist indicated that the PTSD caused clinically significant impairment and distress with the Veteran's performance of adult roles.   The psychologist indicated that it appeared from the Veteran's report that he had been significantly impaired over the years socially and vocationally and in his marriage.    

The Veteran was afforded a VA psychiatric examination in August 2007.  He reported having PTSD symptoms for 37 years.  He had trouble sleeping, insomnia, nightmares and night sweats.  He had current symptoms of flashbacks, anger, insomnia, nightmares, night sweats, irritability and depression.  The symptoms occurred constantly.  The effect of the symptoms upon total daily functioning was poor.  He was treated with medications and psychotherapy.  

The Veteran reported last working in 1984 as a prison guard.  The mental status examination revealed that the Veteran's affect and mood were abnormal with disturbance of mood and motivation.  His communication and speech were normal.  Concentration was normal.  There were signs of suspiciousness.  A delusional history was present occasionally.  Hallucinations were present intermittently.  Thought process was appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was mildly impaired.  Suicidal ideation was absent, but there was homicidal ideation without specific threat or plan.  There were behavioral, cognitive, social affective and somatic symptoms attributed to PTSD, and the Veteran showed extreme social isolation, appeared to be affectively unstable, and suffered from chronic and other pains of somatic origin.   

The diagnosis was that of PTSD with a GAF score of 47.  The examiner opined that the Veteran was unable to establish and maintain effective work/school or social relationship and because of this continued to be unemployable.  He had difficulty maintaining effective family role functioning because of the condition and would continue to have problems maintaining his family role.  

The examiner stated that the Veteran's PTSD caused significant social, behavioral, cognitive and affective symptoms which had been steadily getting worse over the years.  The examiner opined that the Veteran's PTSD would only worsen with time.  

The VA treatment records dated in October 2007 and March 2008 indicated that the GAF score for the PTSD was 50.  A May 2008 VA treatment record noted that the GAF score for the PTSD was 55.  

A July 2008 VA treatment record noted that the Veteran had stopped working in the jewelry business in 1996.  Regarding employability, it was noted that the Veteran's work history was erratic.  His greatest source of satisfaction was jewelry making, but due to physical disability and severe depression, he had not engaged in this activity in the past 12 years.  The examiner noted that the Veteran was last able to maintain employment in 1984.  

The examiner stated that it was the consensus of the PTSD clinical team that the Veteran was unemployable from any type of work.  His ability to function in the workplace was marginal at best and had progressively worsened over the past several years.  The Veteran's current GAF score was 54 and 52 for the past year.  The VA treatment records dated in December 2008 and January 2009 noted that the Veteran's current GAF score was 50.  

In a March 2009 statement, a private psychologist opined that the Veteran met the criteria for a 70 percent rating from 1988 to 1996 because he had deficiencies in most areas (work, family relations, mood and judgment) and a 100 percent rating from May 1996 when he reported a complete inability to work.   

A June 2010 VA treatment record noted that there was no significant change in the service-connected PTSD. 

However, the Board finds that, for the time period of January 12 to February 2, 1988, the criteria for the assignment of a rating higher than 50 percent for the service-connected PTSD were not met under Diagnostic Code 9411 (in effect prior to February 3, 1988).  

The medical evidence establishes that the PTSD caused substantial impairment in the Veteran's ability to establish or maintain effective or favorable relationships with people and causes reduced reliability, flexibility, and efficiency levels so as to result in severe industrial impairment.  

Since that time, the service-connected PTSD is shown to have been consistently been assessed as being severe.  See for instance the July 1990 VA examination report and the May 1990 VA treatment report.  

The July 1990 VA examination report described the PTSD as being chronic and severe.  The examiner found that the Veteran's highest level of functioning in the past year was poor with marked impairment of occupational capacity and moderate impairment of social functioning.   

However, a higher rating is not warranted under Diagnostic Code 9411 (in effect prior to February 3, 1988) for this time period as the service-connected PTSD is not shown to have caused serious social impairment or pronounced impairment in the ability to obtain or retain employment.  

The Veteran in this regard did interact with his family and attended crafts fairs.  He worked in his own gem business.  There is no evidence of virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy result in profound retreat from mature behavior, or a demonstrable inability to obtain or retain employment.
 
In addition, for the remainder of the period of the appeal, the Board finds that the evidence supports the assignment of a 70 percent disability evaluation for the service-connected PTSD.  As noted, the rating criteria for mental disorders were revised on February 3, 1988.  

Under the revised criteria, a 70 percent rating is warranted where the ability to establish and maintain effective or favorable relationships with people is severely impaired and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  See 38 C.F.R. §4.130, Diagnostic Code 9411 (in effect from February 3, 1988).  

As discussed, the medial evidence for this period shows that the service-connected PTSD is shown to have been manifested by a disability picture that more closely resembles that as severe social and industrial inadaptability for the period of the appeal beginning on February 3, 1988.  See the July 1990 and August 1992 VA examination reports.  

Thus, on this record, the criteria for a 70 percent rating under the revised criteria were met for this period.  

However, the Board finds that a 100 percent rating is not warranted under the revised rating criteria for this time period because the evidence shows that the Veteran was still employed in his own gem business until 1995 when he reported that he no longer worked in that occupation.  

Under the revised rating criteria for Diagnostic Code 9411, a 100 percent rating may be assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, and totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy result in profound retreat from mature behavior; demonstrable inability to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect from February 3, 1988 to November 6, 1996).  

The evidence does not show that, for the time period in question, the Veteran was experiencing virtual isolation from the community.  The record shows that he was married, had a relationship with his wife and daughter, and ran his jewelry business and attended craft shows.  See the July 1990, August 1992, and October 1995 VA examination reports.  

Moreover, the medical evidence does not show that the service-connected PTSD was productive of totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy result in profound retreat from mature behavior.   


The examiner indicated that the Veteran had diminished concentration, preoccupation, flashbacks and loosening of associations and difficulty maintaining concentration, persistence and pace in work setting.  

Finally, as discussed, the service-connected PTSD is not shown to have been productive of a demonstrable inability to obtain or retain employment.  38 C.F.R. § 4.132 including Diagnostic Code 9411 (1996).

The Veteran was assigned a TDIU rating for compensation purposes beginning on October 12, 1995.  

Significantly, a May 1996 evaluation report from a private psychiatrist first indicated that the Veteran was unable to be gainfully employed due to his PTSD.  

A March 2002 evaluation report by a private forensic psychologist, Dr. B.R., indicated that it appeared from the Veteran's report that he had been significantly impaired vocationally over the years.      

The August 2007 VA psychiatric examination report indicated that the Veteran had reported that he last worked in 1984; his last job was as a prison guard.  The diagnosis was that of PTSD with a GAF score of 47 which was indicative of serious occupational impairment.  

The examiner opined that the Veteran was unable to establish and maintain effective work/school or social relationship and continued to be unemployable.  

A July 2008 VA treatment record notes that the Veteran reported that he stopped working in the jewelry business in 1996.  Regarding employability, it was noted that the Veteran's work history was erratic.  His greatest source of satisfaction was jewelry making, but due to physical disability and severe depression, he had not engaged in this activity in the past 12 years.  The examiner noted that the Veteran was last able to maintain employment in 1984.  

The examiner stated that it was the consensus of the PTSD clinical team that the Veteran was unemployable for any type of work.  His ability to function the workplace marginal at best, had progressively worsened over the past several years.  

In a March 2009 statement, Dr. B.R., a private psychologist opined that the Veteran met the criteria for a 100 percent rating from May 1996 when he reported having a complete inability to work.  

Regarding the rating criteria in effect beginning on November 11, 1996, the Board finds that the criteria for the assignment of 100 percent schedular rating are not met.   

Finally, the Board finds that the service-connected disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis.   

The Veteran's symptoms in terms of social and industrial inadaptability are reasonably addressed by the established criteria for rating psychiatric disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Therefore, the Board concludes that remand of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not required.  Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased rating of 50 percent for the service-connected PTSD for the period of the appeal prior to February 3, 1988 is granted, subject to the regulations controlling the payment of VA monetary benefits.  

An increased rating of 70 percent for the service-connected PTSD for the period of the appeal beginning on February 3, 1988 is granted, subject to the regulations controlling payment of VA monetary benefits.  

  
REMAND

The issue of a TDIU rating for compensation for the period beginning on January 12, 1988 to October 12, 1995 is now reasonable raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

The Court has held that, when evidence of unemployability is presented in cases such as this, the issue of whether TDIU rating will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451. 

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."  

Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether he currently is unemployable.  38 C.F.R. § 4.16(a).  

In the present case, the record shows that, for the time period of January 12, 1988 to April 19, 1995, the Veteran was self employed and owned a gem business.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain information concerning the income generated by his gem and jewelry business for the period from January 12, 1988 to October 12, 1995.  

The Veteran also should notify the Veteran that he may submit additional evidence to support his claim for a TDIU rating for compensation purposes for this period.  

2.  After completing the requested action, and any additional notification and/or development deemed appropriate, the RO should readjudicate the claim for a TDIU rating prior to October 12, 1995 in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive SSOC and afford them with a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


